222 N.W.2d 911 (1974)
CITY OF BROOKINGS, Plaintiff and Respondent,
v.
Paul Erik JENSEN, Defendant and Appellant.
No. 11393.
Supreme Court of South Dakota.
October 28, 1974.
Gunderson & Gunderson, Clear Lake, for defendant and appellant.
Ron Aho, Deputy City Atty., Brookings, for plaintiff and respondent.
PER CURIAM.
On September 17, 1973, defendant was found guilty by a jury on a charge of driving while intoxicated, a violation of an ordinance in the City of Brookings, South Dakota. The record reveals that no judgment of conviction has ever been signed, attested or filed. The briefs state that imposition of sentence and entry of judgment have been delayed pending the outcome of defendant's appeal.
SDCL 23-51-1 provides that an appeal may be taken from a final judgment of conviction. On June 6, 1973, we dismissed an attempted appeal from a conviction because no judgment had been entered in accordance with SDCL 23-48-14. City of Pierre v. Smith, S.D., 208 N.W.2d 11. See also City of Pierre v. Lampert, 70 S.D. 114, 15 N.W.2d 360. Because a similar situation exists here, this appeal must also be dismissed. An order will be entered accordingly.